Citation Nr: 1443158	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-16 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right calcaneal tendonitis.

2.  Entitlement to a compensable rating for migraine headaches (diagnosed as migraine cephalgia) prior to August 26, 2009, and to a rating in excess of 10 percent from that date.  

3.  Entitlement to a compensable rating for hemorrhoids.  

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for left foot disability, claimed as deformed toes of the left foot.

8.  Entitlement to service connection for right foot disability, claimed as deformed toes of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (which granted service connection for right calcaneal tendonitis, rated 10 percent and migraine cephalgia rated 0 percent from November 1, 2006 (the day following the Veteran's separation from service) and denied service connection for bronchitis and sinusitis) and a December 2008 rating decision of the Roanoke, Virginia, RO which denied service connection for bilateral pes planus and bilateral deformed toes.  An interim September 2009 rating decision increased the rating for migraine cephalgia to 10 percent, effective August 26, 2009.  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  The case was before the Board in September 2011 when it was remanded for additional development.  

The appeal, which also included the claim for service connection for hemorrhoids, was remanded in September 2011.  An interim November 2012 rating decision granted service connection for hemorrhoids and assigned a 0 percent rating.  In December 2012 the Veteran filed what may reasonably be construed as a notice of disagreement with the noncompensable rating, initiating an appeal of the November 2012 rating decision.  

The issue of entitlement to a compensable rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right calcaneal tendonitis has been manifested by no more than moderate limitation of motion.

2.  Prior to August 26, 2009, the Veteran's migraine headaches are not shown to have been manifested by characteristic prostrating attacks averaging one in two months over the last several months, or by symptoms approximating such level of severity.

3.  From August 26, 2009, the Veteran's migraine headaches are not shown to have been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.

4.  Sinusitis and bronchitis for which the Veteran was treated in service were acute, and resolved; any current respiratory symptoms diagnosed as sinusitis and bronchitis are not shown to be related to her service.

5.  The Veteran is not shown to have pes planus or a disability of the feet, claimed as deformed toes.



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the Veteran's right calcaneal tendonitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5271-5024 (2013).

2.  Increases in the "staged" ratings assigned for migraine headaches (0 percent prior to August 26, 2009, and 10 percent from that date) are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 8100 (2013).

3.  Service connection for sinusitis and/or bronchitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Service connection for pes planus and/or a disability of the feet, claimed as deformed toes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Regarding the claims for service connection for sinusitis and bronchitis, review of the record shows that the Veteran filed these claims prior to separation from active service and in association with her participation in VA's Benefits Delivery at Discharge (BDD) Program.  In August 2006, she signed a form acknowledging that she had been provided adequate VCAA notice.  Notwithstanding, she was provided all required notice in an August 2009 letter which explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing, and advised her of disability rating and effective date criteria.  Similarly, an August 2008 letter advised the Veteran of VA's duties to notify and assist in the development of her bilateral pes planus and foot disabilities claims prior to their initial adjudication.  Subsequent supplemental statements of the case (SSOC) readjudicated the claims after the Veteran and her representative had opportunity to respond/submit additional evidence.

Regarding the increased rating claims, as the rating decision on appeal granted service connection and assigned the initial ratings and effective date for the awards, statutory notice had served its purpose, and its application is no longer necessary.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed, Cir. 2007).  An April 2008 statement of the case and the August 2009 letter properly provided notice on the downstream issue of entitlement to increased initial ratings (and included the scheduler criteria for rating the right calcaneal tendonitis and migraine headaches).  The matter was readjudicated in subsequent SSOCs after the appellant had opportunity to respond and provide additional evidence.  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post service treatment records are associated with the record.  She has not identified any pertinent evidence that is outstanding.  She was afforded VA examinations in September 2006, August 2009 and October 2011 (with addenda in January 2012 and October 2012).  An Independent Medical Opinion regarding the pes planus claim was obtained in November 2012.  The Board finds these examination reports and opinions cumulatively to be adequate for rating purposes; the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any outstanding relevant evidence.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initial Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Right Calcaneal Tendonitis

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right calcaneal tendonitis has been rated as 10 percent disabling throughout the period on appeal under Code 5271-5024.  See 38 C.F.R. § 4.27 (noting that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Code 5024 for tenosynovitis specifies that that disability will be rated for limitation of motion of the affected joint.  Code 5271 provides for a 10 percent disability evaluation when there is moderate limitation of motion, and a 20 percent disability evaluation is warranted when such impairment is marked.  Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The words, "moderate," and "marked," as used here are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

On September 2006 examination, right ankle range of motion was dorsiflexion to 20 degrees and plantar flexion to 45 degrees (normal).  The right calcaneal tendon also showed signs of tenderness on examination.  The Veteran did not have any weakness, stiffness, swelling, heat, redness, giving away, lack of endurance, locking, fatigability or dislocation from the joint condition.  However, she reported a 4 month history of constant aching pain (5 on a scale of 1 to 10, 10 being the worst) in the right heel which is elicited by physical activity and relieved by rest.  It was noted that she is able to function without medication, her condition does not cause incapacitation and there is no resulting functional impairment.  Right ankle X-ray examination was within normal limits.  

A February 2007 private treatment report shows that the Veteran complained of continued right Achilles tendon discomfort.  The right Achilles tendon was intact on examination and right ankle movements were within normal limits.  

VA treatment records from April 2007 to the present show complaints of recurrent ankle pain.  The records also show that an ankle brace was recommended in April 2009. 

A September 2008 VA examination report for bilateral flat feet and deformed toes notes findings of no calcaneal tendonitis or calcaneal tendon misalignment on examination.  


On August 2009 VA examination, the Veteran reported a burning and aching pain in the back of the right ankle which occurs 3-5 times per day and lasts for 2 hours.   She described the pain as 7.5 on a scale of 1 to 10, 10 being the worst.  She reported that the pain is exacerbated by physical activity, standing and walking; relieved by rest and is not productive of weakness, swelling or fatigue.  Right ankle range of motion was dorsiflexion to 20 degrees and plantar flexion to 45 degrees (normal).  There was no additional limitation of function due to pain, fatigue, weakness, lack of endurance or incoordination.  Right foot X-ray examination was within normal limits.  

On October 2011 VA examination, the Veteran described her right ankle pain as 7-8 on a scale of 10, 10 being the worst.  She also reported that the pain increases with working out, bike riding and walking/running on a track for 2-3 miles (when the pain increases to 10 on a scale of 10).  Right ankle range of motion was dorsiflexion and plantar flexion to 10 degrees with no further decrease after 3 repetitions.  Imaging studies showed no abnormal findings.  The examiner noted that, although examination appeared to show decreased range of motion, maximal effort by the Veteran was not observed.  The examiner further noted that the Veteran's foot condition did not impact her ability to work.  

The September 2006 and August 2009 VA examination reports and the February 2007 private treatment report show normal right ankle range of motion.  Although the October 2011 VA examination found limitation of right ankle ranges of motion, the examiner noted a lack of maximal effort by the Veteran during range of motion testing.  Notwithstanding the Veteran's lack of effort, the range of motion findings shown on October 2011 VA examination do not exceed more than moderate limitation of ankle motion (or approximate marked limitation of motion).  Furthermore, there is no evidence of additional functional loss due to such factors as pain, fatigue, weakness, and/or incoordination so as to bring the level of impairment to (or approximate) marked limitation of motion.  Deluca, 8 Vet. App. 202.  Accordingly, the preponderance of the evidence is against a schedular rating in excess of 10 percent.

The Board has also considered other codes pertaining to the ankle.  Ankylosis has not been diagnosed.  Thus, a rating under Codes 5270 or 5272 is not warranted.  There is also no evidence of malunion or astragalectomy so as to warrant rating under Codes 5273 and 5274, respectively.  See 38 C.F.R. § 4.71a .

In addition, the 2011 remand requested a medical opinion which addressed whether a finding of a partially torn Achilles tendon noted in 2006 imaging impacted the service-connected ankle disability.  The November 2012 medical opinion found that the partially torn Achilles tendon was "an acute injury that healed with conservative therapy" and that there was "no clinical evidence to suggest that the partially torn Achilles tendon effected [sic] her foot construct."  

In summary, the disability picture presented is not one consistent with the degree of severity warranting the next higher, 20 percent, schedular rating for the right calcaneal tendonitis (and does not approximate such a level of severity).

Migraine Headaches

As noted above, the Veteran's migraine headaches (diagnosed as migraine cephalgia) are currently rated 0 percent prior to August 26, 2009 and 10 percent disabling from that date under 38 C.F.R. § 4.71a, Code 8199-8100.  See 38 C.F.R. § 4.27.  

Migraine headaches are rated under Code 8100.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent rating is to be assigned.  With characteristic prostrating attacks occurring on an average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a 0 percent rating is to be assigned.  38 C.F.R. § 4.124a.

On September 2006 VA examination, the Veteran reported severe headaches with photophobia which occur once per week and last for two days.  She also reported that she requires medication when the attacks occur but she is able to go to work.  The examiner noted no functional impairment resulting from the migraine headaches.  

A February 2007 private treatment report notes that the Veteran requested medication for migraine headaches.

VA treatment records from April 2007 to the present show complaints of recurrent migraine headaches.  These records do not show that the headaches are productive of prostrating attacks.  

On August 26, 2009 VA examination, the Veteran described throbbing headaches across the forehead and neck which make her sick to her stomach and sometimes cause her eyes to hurt.  She reported that her headaches result in functional impairment because she is able to go to work but requires medication and may have to go home early.  She also reported that her headaches occur twice per week and last for 3 hours.  The Veteran reported that being out in the sun causes her headaches.  

An October 2011 VA examination report notes 3 headaches during the prior month associated with nausea, no vision changes, bothered by bright light and problems working on the computer.  The examiner noted that a 2011 head CT (computed tomography scan) was normal.  Her headache symptoms were described as pulsating or throbbing head pain on both sides of the head which worsen with physical activity and cause nausea and sensitivity to light and sound.  The examination report shows that the Veteran does not have characteristic prostrating attacks of headache pain; however, the functional impact is that she has to take medication and leave work as a result of her headaches.

In a January 2012 addendum to the October 2011 VA examination report, a VA examiner reviewed the Veteran's claims file, noted that the Veteran had 2-3 migraine headaches per month but only a few (2-3) missed days from work in the past year and opined that the effect of her migraine headaches on her occupation is minimal based on the days lost from work and adequate proficiency reports.  Based on her use of migraine prescriptive medications, the examiner opined that the Veteran's migraine headaches have a "mild effect" on her daily life.  

Addressing each "stage" of the rating for the Veteran's headaches in turn, the Board notes that to warrant a compensable (10 percent) rating prior to August 26, 2009, the evidence must show that during that time the headaches presented a disability picture consistent with characteristic prostrating attacks occurring once in 2 months over the last several months.

Prior to August 26, 2009, the Veteran's headaches were not shown to be manifested by characteristic prostrating attacks occurring once in 2 months over the last several months.  In fact, although the Veteran has sought treatment for headaches, she has not reported and the record does not show prostrating attacks during the appeal period.  She was generally able to go to work and the September 2006 examiner noted no functional impairment resulting from the migraine headaches.  Accordingly, a compensable rating for migraine headaches is neither met, nor approximated at any time prior to August 26, 2009.

From August 26, 2009, the Veteran's headaches are not shown to have been manifested by prostrating attacks occurring on an average of once a month over the last several months (the criteria for the next higher, 30 percent, rating).  The clinical evidence shows that she reports headaches twice a week (during her 2009 examination) and three times a month (during her 2011 examination) and that her headaches require medication and result in her leaving work early or missing a few days from work.  However, the October 2011 VA examiner clearly opines that these headaches are not "characteristic prostrating attacks" within the meaning of Diagnostic Code 8100.  Further, the January 2012 addendum opinion notes that her migraine headaches have a minimal effect on her occupation and a "mild effect" on her daily life.  Accordingly, the Board finds that a schedular rating in excess of 10 percent for migraine headaches is neither met nor approximated at any time since November 25, 2010.


Additional Considerations

The Board notes the lay statements submitted by the Veteran in support of her claims for increased initial ratings for right calcaneal tendonitis and migraine headaches.  Those statements detail the types of problems (additional limitations due to pain) that result from these service-connected disabilities.  The levels of functional impairment described by the Veteran are encompassed by the criteria for the schedular ratings assigned; thus the lay statements do not support the assignment of higher schedular ratings.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's right calcaneal tendonitis and migraine headaches are exceptional or that scheduler criteria are inadequate; the symptoms and impairment shown are fully encompassed by the scheduler criteria.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the record shows that the Veteran is employed and it is not alleged (or suggested by the record) that her service connected disabilities, of themselves, prevent her from engaging in gainful employment.  Hence, the matter of entitlement a to TDIU rating is not raised in the context of the instant claims for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be evidence of: A present disability for which service connection is sought; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Sinusitis and Bronchitis

The STRs include diagnoses of sinusitis and bronchitis.  Post-service treatment records show diagnoses sinusitis and bronchitis.  [Notably, the Veteran's STRs and VA treatment records also show a diagnosis of asthma, for which service connection has been granted.]

On September 2006 VA examination, the Veteran reported a history of bronchitis since 1995 which was "now resolved."  She also denied claiming service connection for sinusitis.  No sinusitis was detected on examination.  There was no diagnosis of bronchitis "because the condition had resolved" and there was no diagnosis of sinusitis "because the condition is not claimed."  A Documentation of Pulmonary Function Study includes a notation of "acute respiratory illness present".  

An October 2011 VA examination report notes a history of sinusitis; however, it is also noted that the Veteran does not have chronic sinusitis.  X-ray examination showed "unremarkable sinuses."  

A January 2012 addendum to the October 2011 VA examination report notes that the September 2006 pulmonary function testing was reviewed and the examiner agreed "with the interpretation of the normal findings based on FEV1, FVC.  Multiple administrations and measurements were performed.  The checking off of acute respiratory illness is an obvious error as respiratory illness would not improve the testing.  Acute respiratory illness would impact spirometry in a negative rather than positive fashion and worsened results expected."  The examiner further noted that, upon review of the Veteran's claims file (including review of medication profiles and filling of outside prescriptions compared to progress notes), the Veteran's "treatments and evaluations point to acute viral conditions, not chronic bronchitis which is defined as symptoms for at least 3 months for 2 consecutive years."  The examiner also opined that the Veteran's "treatments while on active duty were also acute illnesses requiring antibiotic treatment.  Acute viral illness during active duty can in no way be linked to acute viral illness post military service."  

An October 2012 clarification opinion, based on a detailed review of the Veteran's STRs and post service treatment records, examination reports and opinions, states that the Veteran's "exercise induced asthma, sinusitis, and bronchitis were less likely than not (less than 50 percent) incurred in or caused or aggravated by the claimed in-service injury, event, or illness" because (1) a "definitive evaluation of the Veteran by Internal Medicine - Pulmonary found no evidence of asthma or bronchospasm", (2) "[m]ultiple diagnoses of sinusitis, which, despite treatment with antibiotics, never included sinus X-rays with evidence of air fluid levels, or evidence of mucopurulent drainage or fever - only minimal sinus tenderness, (3) "[d]iagnosis of bronchitis was based upon "bronchiole" lung sounds in the setting of an acute self-limited minor upper respiratory illness, and (4) the October 2011 and January 2012 VA examination reports found no evidence of current abnormalities of the sinuses, no evidence of asthma, and no evidence of bronchitis.  [As noted above, the Veteran has been granted service connection for asthma.]  

While the record clearly shows that the Veteran was treated for sinusitis and bronchitis in service, it also shows that such episodes were "self-limited" and that the complaints resolved with no sequelae.  While this was not clear based on the STRs and VA treatment records, it is evident from the VA examination reports and opinions.  Consequently, service connection for sinusitis and/or bronchitis on the basis that such disabilities became manifest in service and persisted is not warranted. 

What remains for consideration is whether or not the Veteran's post service findings of sinusitis and/or bronchitis may somehow otherwise be related to her service.  In the absence of continuity of symptoms, the matter of a nexus between a current disability and a remote injury is a medical question that with respect to sinusitis and bronchitis is beyond lay observation, and requires medical expertise.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has current sinusitis and bronchitis related to service) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); This is so because respiratory disorders are complex, internal disease processes that require specific diagnostic tools to evaluate (i.e., X-rays, pulmonary function testing).  The Veteran is a layperson, who offers no explanation of rationale (other than by inference that the current complaints and the treatment in service must be related because they are manifested by the same symptoms), and does not cite to supporting factual data, medical opinion, or medical literature.  Therefore, her opinion lacks probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The only competent evidence in the record in this matter are the opinions of the January 2012 and October 2012 VA opinions which found that the Veteran's treatment for sinusitis and bronchitis in service were acute and resolved and are unrelated to her post service treatment for sinusitis and bronchitis.  The examiners expressed familiarity with (and cited to) the factual data and provided a detailed explanation of rationale for the opinions, i.e., that chronic bronchitis is defined as symptoms for at least 3 months for 2 consecutive years (which the Veteran did not have) and the diagnoses of sinusitis never included sinus X-rays with evidence of air fluid levels, or evidence of mucopurulent drainage or fever.  There is no competent evidence to the contrary. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current post service findings of sinusitis and/or bronchitis and the treatment for these conditions in service.  Hence, the benefit of the doubt doctrine does not apply; and the appeal in these matters must be denied.

Bilateral Pes Planus and Foot Disorders

The STRs include findings of pes planus during physical therapy.  Post-service treatment records show complaints of bilateral foot pain and include diagnoses of plantar fasciitis.  

A September 2008 VA examination report for bilateral flat feet and deformed toes notes that the Veteran reported a 14 year history of bilateral pes planus which "has been associated with occasional 'deformity of my toes.'"  She reported no functional impairment or foot symptoms at the time of examination.  Examination of the feet showed no evidence of pes planus, deformity, tenderness, pes cavus, varus deformity, pain with dorsiflexion of toes, pain of the metatarsal heads, hammer toes, interdigital neuroma, hallux valgus, hallux rigidus, pain with standing or walking, or use of corrective show wear.  The Veteran was able to stand and ambulate without difficulty.  X-ray examination of the feet with weight-bearing and non-weight bearing views was negative.  The diagnosis portion of the examination report stated no diagnosis of bilateral pes planus or "deformed toes" because "there is no pathology on today's examination."  

An August 2009 VA examination report notes that examination of the Veteran's feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern and she did not require any assistive device for ambulation.  Examination of the feet did not show painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability.  

June 2010 statements from the Veteran's fellow service members recall the problems she experienced with her feet during service.  One of these statements notes that the Veteran was "informed by the Podiatrist that her feet were flat and her toes on both feet were deformed." 

On October 2011 VA examination for flat feet, the examiner noted that the Veteran did not have and had never had flat feet.  The Veteran complained of pain in both feet.  There was no swelling or deformity of the feet and X-ray examination showed "unremarkable bilateral feet."  

A November 2012 independent medical opinion states that, after careful review of her STRs and clinical records, it is less likely than not that the Veteran's pes planus was incurred or caused by her military service.  The examiner explained:

Although there is one entry, dated 09 May 2006, that observed the appearance of pes planus foot construct, the physical therapist (PT) was treating the Veteran for her right Achilles tendon injury.  At the time, the [V]eteran had no complaints of foot pain or discomfort.  Conversely, the C&P [compensation and pension] examinations, dated 2008 and 2012, found that there was no clinical evidence of pes planus foot construct, bilateral.  Third, the radiographs, dated October 2011 and April 2009, were unremarkable for pathology and abnormal foot construct.  Fourth, there was insufficient evidence, on active duty or immediately following separation, to conclude any pain or discomfort due to her feet construct.  Therefore, it is LESS LIKELY THAN NOT that the claimed condition, pes planus, incurred or was caused by her military service because the active duty records lack sufficient evidence of clinical symptomatology and objective medical evidence of an abnormal foot structure.  

Likewise, the 2012 opinion provider found that the Veteran's partially torn right Achilles tendon was less likely than not due to a change in the foot structure or aggravated the feet.

While the Veteran has reported complaints of bilateral foot pain, of themselves (i.e., without underlying pathology), complaints of pain are merely reports of symptoms and do not reflect a compensable disability entity.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Pes planus was noted in service by a physical therapist and plantar fasciitis noted after service separation was recorded based on the Veteran's reports of foot pain.  As noted in the November 2012 independent medical opinion, there were no clinical or diagnostic study findings of underlying foot pathology noted on VA examination.  

Regarding a disability of the feet manifested by deformed toes, other than the Veteran's claim and the statement by the her fellow service member, there is no clinical evidence during service or after separation to show that the Veteran currently has deformed toes.  

The Veteran and her fellow service member are competent to establish observable symptomatology such as foot pain and the physical appearance of the Veteran's toes; however, they are not competent to establish she has pes planus or deformities of the toes, as such disabilities are established by diagnostic testing (which here contradicts the stated perceptions of the Veteran and her fellow service member).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The threshold legal requirement for establishing service connection is that the claimed chronic disability must be shown at some point during the pendency of the claim.  Here, as the Veteran filed her claim while still in service, the period includes anytime since her separation from service.  While the Veteran was noted to have pes planus in service, this finding was not based on X-ray studies.  VA examinations of her feet in September 2006, while she was still in service, and after separation include X-ray studies which show normal feet (and no toe deformities are noted).  A disability of the feet, including pes planus, or toe deformities have not been diagnosed, either on VA examination while she was still in service, or at any time since.  See 38 U.S.C.A. §§ 1110, 1131; also see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, she has not presented a valid claim of service connection for pes planus or foot disabilities, claimed as deformed toes.  The preponderance of the evidence is against the Veteran's claim, and the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinski, 1 Vet. App. 49 (1990). 

The preponderance of the evidence is against the claim of service connection for bilateral pes planus and/or a disability of the feet, claimed as deformed toes.  Accordingly, the benefit of the doubt doctrine does not apply; the appeal in these matters must be denied.


ORDER

A rating in excess of 10 percent for right calcaneal tendonitis is denied.

The appeal seeking increases in the "staged" ratings (0 percent prior to August 26, 2009, and 10 percent from that date) assigned for migraine headaches is denied.

Service connection for sinusitis is denied.

Service connection for bronchitis is denied.

Service connection for bilateral pes planus is denied.

Service connection for left foot disability, claimed as deformed toes of the left foot, is denied.

Service connection for right foot disability, claimed as deformed toes of the right foot, is denied.


REMAND

In a December 2012 VA Form 9, the Veteran included what may reasonably be construed as a notice of disagreement with the November 2012 rating decision regarding the rating for hemorrhoids.  An SOC has not been issued in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs the Board must remand the matter for issuance of an SOC.  Notably, this matter is not before the Board at this time, and will be before the Board only if the appellant timely files a Substantive Appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC in the matter of entitlement to a compensable rating for hemorrhoids.  The Veteran must be advised of the time limit for filing a Substantive Appeal, and that for the Board to have jurisdiction in this matter, she must timely file a Substantive Appeal.  If she does so, the matters should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


